Whitfield, J.,
delivered the opinion of the court.
The only question involved in this case is, whether the receiver of a national bank can collect from a stockholder in said bank a note given for capital stock, and that he can is settled by the cases cited by counsel for appellant, in which the reasons are fully stated. See, especially, National Bank v. Case, 99 U. S., 628; Gold Mining Co. v. National Bank, 96 U. S., 640, and National Bank v. Matthews, 98 U. S., 621, and Logan County Bank v. Townsend, 139 U. S., 67, a case where, e converso, the bank was held liable.
The demurrers to the second, fourth and amended sixth pleas should have been sustained, and are now sustained, the judgment reversed and the cause

Remanded.